Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-6, 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8,10, 22 and 23 of U.S. Patent No. 11285851. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are obvious over the claims of the patent. For example, Claim 1 of the pending application has the same limitations of Claims 1 and 8 except for “...wherein Dimension C is approximately -20 degrees to approximately zero degrees, such that when mounted to the respective transducer mounts, the first and second transducers are oriented at a forward firing angle or an inward firing angel relative to the centerline of the vehicle headrest...” It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the headrest such that the headrest is tilted to a desired angle about the substantial horizontal axis, thus adjusting the facing angle of the transducers to desired angle including zero degrees to provide the desired spacing between the speakers to allow desirable stereophonic reproduction. See at least Lee on col 1 lines 1-4.

US Patent: 11285851
Current Application:17682458
1. A vehicle headrest comprising: a main body having a front surface arranged to support a back of a head of a user and a pair of acoustic channels each formed in part by a side wall having a front edge that is offset from the front surface, the main body comprising a portion configured to receive first and second transducers having a center-to-center spacing (Dimension A) of approximately 130 millimeters (mm) to approximately 240 mm; and a transducer mount in each of the pair of acoustic channels for mounting respective ones of the first and second transducers, wherein a dimension (Dimension C) is defined by a rotation angle of the transducer mount relative to a centerline of the vehicle headrest, wherein Dimension C is approximately -20 degrees to approximately +40 degrees, wherein a dimension (Dimension F) is defined by an amount that the front edge of each side wall is recessed from the front surface and is equal to or less than approximately 35 mm. 
8. An audio system for a vehicle, the audio system comprising: a headrest coupled with a base of a seat in the vehicle, the headrest comprising: a main body having a front surface arranged to support a back of a head of a user and a pair of acoustic channels each formed in part by a side wall having a front edge that is offset from the front surface, wherein a dimension (Dimension F) is defined by an amount that the front edge of each side wall is recessed from the front surface and is equal to or less than approximately 35 mm; a transducer mount in each of the pair of acoustic channels; and a first transducer and a second transducer each housed within the main body of the headrest and each mounted to one of the transducer mounts, the first and second transducers having a center-to-center spacing (Dimension A) of approximately 130 millimeters (mm) to approximately 240 mm, wherein a dimension (Dimension C) is defined by a rotation angle of the transducer mount relative to a centerline of the vehicle headrest such that the first and second transducers are oriented at an outward firing angle relative to the centerline of the vehicle headrest, wherein Dimension C is approximately −20 degrees and approximately +40 degrees.
1. A vehicle headrest comprising: a main body having a front surface arranged to support a back of a head of a user and a pair of acoustic channels each formed in part by a side wall having a front edge that is offset from the front surface, the main body comprising a portion configured to receive first and second transducers having a center-to-center spacing (Dimension A) of approximately 130 millimeters (mm) to approximately 240 mm; and a transducer mount in each of the pair of acoustic channels for mounting respective ones of the first and second transducers, wherein a dimension (Dimension C) is defined by a rotation angle of the transducer mount relative to a centerline of the vehicle headrest, wherein Dimension C is approximately −20 degrees to approximately zero degrees, such that when mounted to the respective transducer mounts, the first and second transducers are oriented at a forward firing angle or an inward firing angle relative to the centerline of the vehicle headrest, wherein a dimension (Dimension F) is defined by an amount that the front edge of each side wall is recessed from the front surface and is equal to or less than approximately 35 mm.
10. An audio system for a vehicle, the audio system comprising: a headrest coupled with a base of a seat in a vehicle, the headrest comprising: a main body having a front surface arranged to support a back of a head of a user and a pair of acoustic channels each formed in part by a side wall having a front edge that is offset from the front surface; a transducer mount in each of the pair of acoustic channels; a first transducer and a second transducer each housed within the main body of the headrest and each mounted to one of the transducer mounts, wherein a dimension (Dimension C) is defined by a rotation angle of the transducer mount relative to a centerline of the vehicle headrest, wherein Dimension C is approximately −20 degrees to approximately zero degrees, such that the first and second transducers are oriented at a forward firing angle or an inward firing angle relative to the centerline of the vehicle headrest, wherein a dimension (Dimension F) is defined by an amount that the front edge of each side wall is recessed from the front surface and is equal to or less than approximately 35 mm.


Allowable Subject Matter
Claims 7-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651